DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Specie I (fig.5) (which reads on claims 1-15) with traverse in the reply filed on 07/06/2021 is acknowledged. Applicant’s argument regarding to Restriction/Election requirement is persuasive. Hence, the Restriction/Election requirement as set forth the most recent office action mailed 05/19/2021 is withdrawn.

Claim Objections
Claims 7, 10 and 14 are objected to because of the following informalities:
In claim 7, the term "the height" should be "height" (emphasis added) since the claim languages “the height” appear for the first time, however, read as though they have already been recited.
In claim 10, the term "the supply" should be "the liquid supply" (emphasis added) to be consistent with the claim languages of “a liquid supply” as recited in claim 1.
In claim 14, the term "the upper portion" should be "an upper portion of the electrode" (emphasis added) since the claim languages “the upper portion” appear for the first time, however, read as though they have already been recited.



Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 (hereinafter “Sch”).
As to claims 1 and 7, first embodiment of Sch teaches a liquid supply for supplying liquid in a liquid dispense system (col.1, lines 66-67: an ink cartridge for a printer, wherein the ink cartridge corresponds to “a liquid supply”; printer corresponds to “a liquid dispense system”; thus “a liquid supply for supplying liquid in a liquid dispense system”) comprising a reservoir 13 to hold liquid (fig.1; col.2, lines 48-65), a liquid level sensor circuit for measuring a liquid level in the reservoir 13 comprising two electrodes 16, 18 extending into the reservoir 13 along at least part of a height of the reservoir 13 down to a base of the reservoir 13 (fig.1; col.2, lines 48-65: electrodes 16 and 18 extend from the top of the reservoir 13 to the bottom of the reservoir 13), it does not explicitly teach wherein the liquid level sensor circuit is arranged to have increased sensitivity near the base.
Second embodiment of Sch teaches wherein the liquid level sensor circuit is arranged to have increased sensitivity near the base (fig.7; col.6, lines 42-54: second electrode may have the same configuration as the first electrode; bottom portion 16c of first electrode 16 is widest or have larger relative area; hence, when the ink is low, ink level detection system (which includes electrodes 16, 18) is most sensitive and accurate; wherein bottom portion 16c near the base/bottom of reservoir as seen in fig.7).
Second embodiment of Sch further teaches wherein a base portion of the electrode that has an increased sensitivity with respect to a remainder upper portion of the electrode covers less than 40% of the height of the electrode (as recited in claim 7) (fig.7: bottom portion 16c of first electrode covers less than 40% of the height of the electrode 16).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid level sensor circuit of fig.1 of first embodiment of Sch with sensor arrangement/configuration of fig.7 of second embodiment of Sch, to include wherein the liquid level sensor circuit is arranged to have increased sensitivity near the base. This design has several advantages, wherein when the ink is low, ink level detection system is most sensitive and accurate (fig.7; col.6, lines 42-54).

As to claim 2, Sch teaches all limitations of claim 1, Sch further teaches wherein, per unit of height, an electrode surface area in contact with liquid increases toward the base (fig.7: bottom portion 16c of first electrode 16 is most sensitive by increasing electrode surface area that contacts the liquid per unit of height on a vertical axis; thus “wherein, per unit of height, an electrode surface area in contact with liquid increases toward the base”). 

(fig.1).

As to claim 10, Sch teaches all limitations of claim 1, Sch further teaches wherein the supply further comprising integrated circuitry (fig.6) having a contact array 68 (ADC 68 corresponds to “contact array”) to transmit both digital print-related signals and analogue or digital liquid level sensor circuit signals (fig.6 and col.5, lines 47-49).

As to claim 11, modified Sch teaches all limitations of claim 1, Sch further teaches a printer 54 including ink cartridge 10, wherein the printer 54 has a processor 56 connected to various printer subsystems including i.e. ink cartridge 10; processor 56 reads digital value from the ink level measurement signals from the electrodes and converts it into ink level measurement, wherein the conversion of the digital signal value to the ink level measurement may be performed by using a lookup table 32. The lookup table 72 may be stored within a storage 70 that is accessible by the processor 56. The values for the lookup table 72 may be predetermined via experimental or other methods. The storage 70 (or memory) may be ROM, RAM, magnetic disk, or any suitable machine readable media including a combination of two or more types of such media (fig.6; col.5, lines 26-65: printer 54 corresponds to a 2D printer, which simply putting an image on paper). 
Sch further teaches for a given change in percent ink level, change in digital Signal values at low ink levels is larger compared to change in the digital signal values at high ink levels. This increased sensitivity at low ink levels provides for increased accuracy at low ink levels. This is desirable because accuracy at low ink levels is more useful in the process of determining whether or not to refill or replace the reservoir (fig.5; col.5, lines 18-26: for given same change in liquid volume, magnitude of sensor signal is larger at low ink levels than high ink levels).
an algorithm to associate sensor signals with liquid level, the algorithm being configured to instruct a processor to, 38578008416/481,554 in a lower volume range whereby an upper liquid surface is relatively close to the base of the supply reservoir, associate a certain change in a magnitude of a sensor signal with a relatively small change in liquid volume, and in a higher volume range whereby the upper liquid surface is further away from the base of the supply reservoir, associate the same change in magnitude of a sensor signal with a higher change in liquid volume as compared to the lower volume range.
Since second embodiment of Sch teaches wherein the liquid level sensor circuit is arranged to have increased sensitivity near the base (fig.7; col.6, lines 42-54: second electrode may have the same configuration as the first electrode; bottom portion 16c of first electrode 16 is widest or have larger relative area; hence, when the ink is low, ink level detection system (which includes electrodes 16, 18) is most sensitive and accurate; wherein bottom portion 16c near the base/bottom of reservoir as seen in fig.7), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify electrodes of Sch to include a memory including an algorithm to associate sensor signals with liquid level, the algorithm being configured to instruct a processor to, 38578008416/481,554 in a lower volume range whereby an upper liquid surface is relatively close to the base of the supply reservoir, associate a certain change in a magnitude of a sensor signal with a relatively small change in liquid volume, and in a higher volume range whereby the upper liquid surface is further away from the base of the supply reservoir, associate the same change in magnitude of a sensor signal with a higher change in liquid volume as compared to the lower volume range. This design has several advantages, wherein when the ink is low, ink level detection system is most sensitive and accurate (fig.7; col.6, lines 42-54).

As to claim 15, claim 15 is rejected as reasons stated in the rejection of claim 11.

Claims 3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 (hereinafter “Sch”) and further in view of Harper – US 20170030760, and further in further view of Kimura – US 20160263905.
As to claims 3, 5-6, modified Sch teaches all limitations of claim 1, it does not explicitly teach wherein the electrode is defined by a monolithic, elongated and at least partially bent or curved pin.
Harper teaches a concept of a sensor probe for a capacitance-type liquid level sensor ([0001]): wherein the electrode is defined by a monolithic, elongated and at least partially bent or curved ([0025] and fig.4: electrodes 100 and 110 can be form by bending flat plates, wherein corresponding bends in electrodes 100 and 110 have mutually congruent bend radius; portion of electrodes 100 and 110 is unbending (or monolithic) and elongated; thus “wherein the electrode is defined by a monolithic, elongated and at least partially bent or curved”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify electrode of Sch with concept teachings of Harper to include wherein the electrode is defined by a monolithic, elongated and at least partially bent or curved (as recited in claim 3); wherein at least a base portion of the electrode that extends near the reservoir base has a sloped and/or curved shape (as recited in claim 5). This is important for providing accurate and repeatable capacitance measurements, occupy a relatively small volume, and are economical to manufacture ([0006]).
Modified Sch does not explicitly teach at least partially bent or curved electrode pin.
Kimura teaches at least partially bent or curved electrode pin ([0238]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified electrode of Sch with concept teachings of Kimura to include wherein the electrode is defined by a monolithic, elongated and at least partially bent or curved pin (as recited in claim 3); wherein an upper portion has a less (as recited in claim 6). This is important for correctly understand the amount of remaining liquid contained in tanks regardless of various conditions ([0005-0006]). Furthermore, it is obvious for one having ordinary skill in the art to modify modified electrode shape of Sch to any desired shapes including i.e. wherein an upper portion has a less sloped and/or less curved shape than the base portion, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to correctly determine the amount of remaining liquid contained in tanks regardless of various conditions while occupy a relatively small volume, and are economical to manufacture, since more curved/bent shape at/near the base portion yields larger contact surface area with liquid; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
	As to claim 8, claim 8 is rejected as reasons stated in the rejection of claim 3.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 (hereinafter “Sch”) and further in view of Kimura – US 20160263905.
As to claim 9, modified Sch teaches all limitations of claim 1, Sch further teaches the electrodes are composed of conductive material having a certain cross sectional thickness of 0.5 mils (col.2, lines 54-57). Sch does not explicitly teach the electrodes are composed of metal lead frame having a maximum cross sectional thickness of between approximately 0.5 and 40 millimeters.
Kimura teaches a concept of: electrode pins 140a and 140b are constituted by conductive members that extend in a bar-like shape such as metal pins ([0119]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified electrodes of Sch with concept metal lead frame having a maximum cross sectional thickness of between approximately 0.5 and 40 millimeters. This is important for correctly understand the amount of remaining liquid contained in tanks regardless of various conditions ([0005-0006]). Furthermore, it is obvious for one having ordinary skill in the art to modify shape and/or material and/or sizes of modified electrode of Sch to any desired shapes/materials/sizes for electrode including i.e. the electrodes are composed of metal lead frame having a maximum cross sectional thickness of between approximately 0.5 and 40 millimeters, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to correctly determine the amount of remaining liquid contained in tanks regardless of various conditions while occupy a relatively small volume, and are economical to manufacture, since more curved/bent shape at/near the base portion yields larger contact surface area with liquid; hence, ink/liquid level detection system is most sensitive and accurate to detect ink/liquid level when ink/liquid level is low) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Also, selecting a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 (hereinafter “Sch”) and further in view of Barlesi – US 20110120219.
As to claim 13, modified Sch teaches all limitations of claim 1, while Sch teaches a base portion 16c of at least one electrode, it does not explicitly teach wherein a base portion of at least one electrode includes a plurality of segments that are at least one of differently curved, different sloped, and branched off.
([0039]). Fig.11 of Barlesi teaches a base portion of at least one electrode 16 includes a plurality of segments that are at least one of differently curved, different sloped, and branched off (fig.11: a base portion of at least one electrode 16 includes a plurality of segments that are branched off; thus “a base portion of at least one electrode 16 includes a plurality of segments that are at least one of differently curved, different sloped, and branched off”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified electrodes of Sch with concept teachings of Barlesi to include wherein a base portion of at least one electrode includes a plurality of segments that are at least one of differently curved, different sloped, and branched off. This is important to increase the detection area and the sensitivity ([0088]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 (hereinafter “Sch”) and further in view of Barlesi – US 20110120219 and further in further view of Kimura – US 20160263905.
As to claim 14, modified Sch teaches all limitations of claims 1 and 13, it does not explicitly teach wherein an upper portion of the electrode comprises a single straight pin-shape.
Kimura teaches a concept of: electrode pins 140a and 140b are constituted by conductive members that extend in a bar-like shape such as metal pins ([0119]).
Since modified Sch teaches upper portion 16a of electrode (fig.7), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified electrodes of Sch with concept teachings of Kimura to include wherein an upper portion of the electrode comprises a single straight pin-shape. This is important for correctly understand the amount of remaining liquid contained in tanks regardless of various conditions ([0005-0006]), since it has been held that choosing from a finite number of KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schantz – US 6431670 (hereinafter “Sch”) and further in view of Anderson – US 20040125160.
As to claim 12, modified Sch teaches all limitations of claim 1. Sch teaches a processor and a memory (see reasons stated in the rejection of claim 11), it does not explicitly teach wherein the memory stores a count value that is to be associated with a liquid level, and the processor is to change the count value based on at least one of drop count, page count and sensor signal values measured during printing. 
Anderson teaches wherein memory stores a count value that is to be associated with a liquid level, and a processor is to change the count value based on at least one of drop count, page count and sensor signal values measured during printing ([0040]: a level of ink depletion corresponds to “a liquid level”; memory 92 stores a plurality of count threshold levels; each of the count threshold levels defines a level of ink depletion from ink tank 58; a processor/controller is to change/update the count value based on at least one of drop count, page count and sensor signal values measured during printing as seen in [0046]; thus “wherein memory stores a count value that is to be associated with a liquid level, and a processor is to change the count value based on at least one of drop count, page count and sensor signal values measured during printing”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sch with concept teachings of Anderson to include wherein memory stores a count value that is to be associated with a liquid level, and a processor is to change the count value based on at least one of drop count, page 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861